Citation Nr: 0800572	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  00-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis as 
secondary to service-connected traumatic arthritis of L1 
vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970 and from September 1990 to June 1991.  He had 
service in the Southwest Asia theater of operations during 
the Gulf War from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In a December 2006 Board decision, the issue of 
entitlement to service connection for osteoarthritis was 
bifurcated and entitlement to service connection for 
osteoarthritis as secondary to service-connected traumatic 
arthritis of L1 vertebrae was addressed separately.  In the 
December 2006 determination, service connection for joint 
pain, to include as due to an undiagnosed illness, and for 
osteoarthritis was denied.  The issue currently before the 
Board was remanded for due process reasons.  The development 
has been completed, and the claim has been returned to the 
Board for further appellate review.  


FINDING OF FACT

The veteran does not have multiple joint osteoarthritis 
secondary to his service-connected traumatic arthritis of L1 
vertebrae.  


CONCLUSION OF LAW

Multiple joint arthritis is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.310(a) (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, in letters 
sent to the veteran in March and August 2004 and October 
2005, he was informed of the criteria necessary to 
substantiate a claim for osteoarthritis on a direct service 
connection basis only.  As per the Board's remand directions 
in December 2006, he was to be supplied with a VCAA letter 
which notified him of what evidence was needed to 
substantiate his claim for service connection for 
osteoarthritis as secondary to service-connected traumatic 
arthritis of L1 vertebrae.  Review of the record reflects 
that the requested VCAA letter was provided to the veteran in 
January 2007.  This letter specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
secondary basis, and of the division of responsibility 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection for Osteoarthritis as Secondary to 
Service-Connected Traumatic Arthritis of L1 Vertebrae

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2007).

Service connection was established for traumatic arthritis of 
the L1 vertebrae upon rating decision in February 2000 and a 
10 percent rating was assigned.  This rating is still in 
effect.  



In statements of record, to include testimony at a hearing in 
April 2003, the veteran has contended that he has multiple 
joint arthritis that is secondary to his service-connected 
low back disorder.  The issues of service connection for 
joint pain, to include as due to an undiagnosed illness, and 
for osteoarthritis on a direct basis were denied by the Board 
in a recent determination and are not a part of this 
decision.  The only issue on appeal is entitlement to service 
connection for osteoarthritis as secondary to service-
connected traumatic arthritis of L1 vertebrae.  

In making its determination, the Board has reviewed the 
entire claims file, to include the veteran's service medical 
records (SMRs), post service private and VA treatment 
records, as well as the opinion of a trained medical 
professional.  

The SMRs are negative for complaint of, or treatment for, 
osteoarthritis of any joint other than the veteran's lumbar 
spine.  Post service records show that he was first treated 
for osteoarthritis of the low back in 1991.  Subsequently 
dated records include private reports dated from April 
through July 1996.  It was noted that the veteran had injured 
his neck and shoulder at work in March of that year.  These 
documents reflect that the veteran was diagnosed as having 
minor spurring at the C5-6 level and C3-4 level.  His 
shoulder complaints resulted in a diagnosis of probable 
trapezial strain.  

When seen at a private facility in October 1999, in addition 
to low back pain, the veteran reported pain of the shoulders 
and wrist.  The final assessment included mechanical low back 
pain.  There were no diagnoses of shoulder or wrist 
conditions.  The record shows, however, that he again 
complained of right wrist and shoulder pain at a VA facility 
in March 2000.  X-ray of the wrist was negative.  X-ray of 
the right shoulder was interpreted as showing early 
degenerative change in the glenohumeral joint.  

Subsequently dated VA records primarily pertain to other 
conditions, but they do show that the veteran was prescribed 
medication for his complaints of chronic pain of the neck and 
back.  Also of record is the report of VA orthopedic 
examination in November 2005.  The examination was conducted 
pursuant to Board remand request in October 2005.  The 
examiner noted that she reviewed the claim file.  She also 
noted that the examination was primarily for the purpose of 
determining the etiology of degenerative changes of the 
dorsal spine, neck, right shoulder, ankle, knee, and wrist.  

The veteran had multiple joint pain, to include his low back, 
neck, right shoulder, right wrist, bilateral ankles, and 
right knee.  X-rays of the ankles were negative but 
additional X-ray reports showed some degenerative joint 
disease (DJD) changes in the right wrist, right knee, right 
shoulder, cervical spine, and thoracic spine.  The examiner 
opined that these conditions were less likely than not 
related to the veteran's service-connected low back 
disability.  

After review of the evidence, it is the Board's conclusion 
that service connection is not warranted for multiple joint 
arthritis as secondary to service-connected traumatic 
arthritis of L1 vertebrae.  

While the veteran may feel that he has multiple joint 
osteoarthritis as secondary to his low back traumatic 
arthritis, there is no competent medical evidence that these 
conditions were caused by his service-connected back 
disorder.  The Board notes that the veteran's joint 
complaints, other than the low back, originated in 1996, 
after a post service work injury to the shoulder and neck.  
No shoulder arthritis was noted at that time although some 
spurring in the cervical spine was diagnosed.  Additional 
osteoarthritis of other joints was not diagnosed until 
several years after that.  The most recent VA examination 
shows DJD in the right wrist, right knee, right shoulder, 
cervical spine, and thoracic spine.  The report also includes 
the opinion that these condition are unrelated to his low 
back traumatic arthritis.  

In this case, the findings of the trained medical personnel 
provide the most probative evidence and establish by a 
preponderance of the evidence that the veteran does not have 
osteoarthritis of multiple joints due to a service-connected 
disability.  This is the only medical opinion currently of 
record concerning the etiology of the veteran's multiple 
joint arthritis, so this opinion is unrefuted.

This determination of no linkage between the established 
lumbar spine disability and additional multiple joint 
osteoarthritis is supported by a detailed objective 
examination and thorough review of the claims file, both of 
which are key factors in assessing the relative probative 
value of a medical opinion on causation.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  This opinion effectively rules out a 
secondary medical relationship based on either causation or 
aggravation, when taking into account also that the examiner 
was able to review and consider the veteran's history of 
inservice treatment for a low back disorder, post service 
records which show multiple joint complaints several years 
after service (following post service injury to the neck and 
shoulder) before diagnoses (even more years later) of 
osteoarthritis of additional joints.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is inapplicable.  See 
Gilbert, supra.  


ORDER

Service connection for osteoarthritis as secondary to 
service-connected traumatic arthritis of L1 vertebrae is 
denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


